      Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 1 of 12. PageID #: 96




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 5:18-CR-608
                                            :
              Plaintiff,                    :
                                            :       CHIEF JUDGE PATRICIA A. GAUGHAN
       vs.                                  :
                                            :
LARRY SOWELL,                               :       SENTENCING MEMORANDUM
                                            :       FOR LARRY SOWELL
              Defendant.                    :

       Defendant Larry Sowell, through undersigned counsel, submits the instant Sentencing

Memorandum for the Court’s consideration and requests a sentence, as calculated and reviewed

pursuant to Title 18, United States Code §§ 3553(a) and 3661, that is sufficient but not greater

than necessary to achieve the statutory goals of sentencing. Counsel attaches the following

Memorandum to assist the Court in fashioning Mr. Sowell’s sentence.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/ Jeffrey B. Lazarus
                                            JEFFREY B. LAZARUS
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0079525
                                            1660 W. 2nd Street, Suite 750
                                            Cleveland, Ohio 44113
                                            Telephone: (216) 522-4856
                                            Facsimile: (216) 522-4321
                                            jeffrey_lazarus@fd.org

                                            Attorney for Larry Sowell




                                                1
      Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 2 of 12. PageID #: 97



                                      MEMORANDUM

I.     Introduction

       Defendant Larry Sowell now appears for sentencing after having pled guilty to an offense

involving drugs and firearms. As properly calculated by the presentence report, his sentencing

guideline range for Counts One, Two, and Four is 37 to 46 months at total offense level 17,

Criminal History Category IV. He also has a 60-month mandatory and consecutive sentence for

his offense in Count Three, under 18 U.S.C. § 924(c)(1)(A)(i). Based on several mitigating

factors, which include Mr. Sowell’s personal history, his employment history, and his skills as a

father, he asks this Court to impose a total sentence of 72 months, that being 60 months on Count

Three, and a consecutive 12 months for the remaining offenses. Such a sentence is sufficient but

not greater than necessary to achieve the statutory sentencing factors set forth in 18 U.S.C. §

3553(a).

II.    The Offense and Mr. Sowell’s Acceptance of Responsibility

        As detailed in the presentence report, Larry Sowell (herein referred to as “Larry”), has a

criminal history dating back to the age of sixteen. Larry does not deny his prior offenses, and

wants this Court to know many of them were motivated by a severe drug habit. In 2007, he was

given a six-year prison sentence for a drug case out of Summit County (PSR at ¶ 65). He served

his time and was released in 2013. Since his release six years ago, Larry has been diligently

working in construction. He was working very hard in order to make a living for himself,

working forty hours a week and sometimes working up to sixty hours a week. He was providing

both financial and emotional support for his children and was happy with the relationship he was

building with them.




                                                2
       Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 3 of 12. PageID #: 98



         While he was meeting many of his obligations at work and home, Larry was still

struggling with a drugs and continued to use crack cocaine. Being in the urban part of Akron,

and being in the construction industry, Larry witnessed much violence. He and his family had

repeatedly been in the victims of robberies, burglaries, and other violent acts. This ever-present

violence worried Larry about his safety, and he kept a gun in his car for protection.

         On August 6, 2018, Larry and his oldest son were driving in the Akron area. Larry was

on his way to his visit his insurance agent, Daniel Johnson. Akron police officers pulled him over

for a traffic violation, in which he complied. During the stop, officers smelled marijuana and

asked to search the vehicle. Larry and his son agreed, and were removed from the car. Officers

found Larry’s crack cocaine in the center console, along with a gun. Larry was arrested and

charged in the instant case.

         On March 5, 2019, Larry appeared before this Court and pled guilty to all four counts of

the indictment. In pleading guilty, Larry agreed to the factual basis set forth by the government,

and provided a lengthy and introspective statement to the probation officer during his

presentence interview accepting responsibility for his offense. Dkt. 14, Presentence Report, ¶¶

13-21.

III.     Applicable Legal Standards

         In Kimbrough v. United States, 552 U.S. 85 (2007), the United States Supreme Court

reaffirmed the framework for Courts fashioning a defendant’s sentence. Under Kimbrough,

Courts must treat the Guidelines as the “starting point and the initial benchmark” when

formulating a reasonable sentence. Id. However, the Guidelines are instead merely the starting

point for a nuanced assessment of each individual case and the appropriateness of the Guidelines

sentence must be judged against the other factors in 18 U.S.C. § 3553(a). Id. While the statute



                                                 3
      Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 4 of 12. PageID #: 99



still requires a court to give respectful consideration to the Guidelines, the court must tailor the

sentence in light of the other factors in § 3553(a) as well. Booker v. United States, 543 U.S. 220,

245-246 (2005).

          The totality of these factors promotes a “holistic” sentence which may result in sentences

lower than those previously calculated under a mandatory guideline scheme because the possible

sentencing range no longer prohibits courts from considering any specific factor. Another crucial

statutory sentencing authority is 18 U.S.C. § 3661, entitled “Use of information for sentencing.”

This provision also emphasizes a holistic sentencing approach, stating:

          No limitation shall be placed on the information concerning the background,
          character, and conduct of a person convicted of an offense which a court of the
          United States may receive and consider for the purpose of imposing an
          appropriate sentence.

18 U.S.C § 3661. In applying the 18 U.S.C. § 3553(a) sentencing factors and these legal

standards, there is ample support for the conclusion that Larry Sowell warrants a sentence below

his sentencing guideline range, and requests this Court impose a total sentence of 72 months.

IV.       Larry Sowell’s personal history and characteristics

          Larry Sowell is a 43-year-old man who was born in Cleveland and has lived his whole

life in Northeast Ohio. Larry was primarily raised by his mother and had very little contact with

his father growing up. Larry states that he and his father had “no real relationship” as his father

had a severe crack addiction throughout the 1980s and suffered from a number of mental health

issues.

          Larry’s mother held a steady job, working for a children’s psychiatric hospital in

Sagamore Hills, but struggled with her own substance abuse issues. From the time Larry was

born, until he was nine years old, his mother abused cocaine, alcohol, and pills. Larry’s parents

were not the only members of the family to abuse drugs, as many of Larry’s extended family also


                                                  4
     Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 5 of 12. PageID #: 100



had drug habits and mental health issues. However, due to the severity of his mother’s habit,

Larry frequently stayed at his grandparents’ home in the King-Kennedy projects. In fact, from

his birth until age five, Larry only remembers living at his grandparents’ home. From age five to

eight, he went back to his mother’s home. Over these three years, his mother still abused drugs,

but was able to provide Larry with his basic needs.

          When Larry was eight years old, his mother tried to commit suicide. She remained in the

hospital for a week, and shortly after being released, she went on a bender, in which she drove

while intoxicated and hit a lady with her car. This event had a significant effect on his mother,

and was the impetus for her getting sober. In the process of getting sober, his mother realized

that she was a lesbian, and began a new life out of the closet. Although Larry was happy that his

mother was clean and becoming happier with the person she was, it left very little time for her to

properly care for her son. Larry was frequently left on his own and unsupervised. They lived in

the projects of Cleveland, and at a young age Larry was exposed to drugs, violence, and gangs.

He was even the victim of sexual abuse on several occasions. PSR at ¶ 90.

          In the wake of his mother’s newfound lifestyle and sobriety, she decided to try for a fresh

start by moving out of the Cleveland projects to the Akron area. They found a home in Fairlawn,

which had very few minorities. Larry felt very alone. His mother’s sexual orientation was hard

for him to cope with, and he was uncomfortable with how others reacted to her lifestyle. Larry

was also in a new and unfamiliar setting, being one of a few black people at his new school. He

also continued to struggle with some of the traumas of his upbringing and being a victim of

sexual abuse. Larry, however, was not provided any steady counseling or support to address

these issues. Instead, Larry became an introvert and found his only outlet for relief was playing

sports.



                                                   5
     Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 6 of 12. PageID #: 101



       Larry struggled in school, but was able to maintain passing grades so he could play high

school sports. He began to excel in sports and made the school team in four sports – baseball,

football, wrestling, and basketball. As he got older, he drew interest from colleges to play sports

and possibly receive a scholarship. However, all these hopes and dreams were cancelled when

Larry began to run with the wrong crowd and got arrested for juvenile offenses. PSR at ¶¶ 36-39.

Instead of going to college, Larry was sent to juvenile prison, the Ohio Department of Youth

Services.

       Larry knows that he had an opportunity to play college football and further his education

and life, but made poor choices that took him the wrong direction. He has significant regret about

these squandered opportunities, but feels he lacked the guidance or support system to make the

right choices. While he was able to graduate from high school, he had no job opportunities when

school was completed. He was very angry about losing out on college and playing football, and

his anger turned to depression. He began using drugs, and then started selling drugs in order to

pay for his habit. This began ten-year cycle for Larry that included drug use, crime, and prison

sentences, all of which are detailed in the presentence report. From age nineteen until age thirty-

two Larry was abusing crack daily. He was not really working, but was struggling with a crack

habit that included selling drugs and committing other crimes in order to pay for his habit.

       This tragic cycle of evens culminated in 2007, at age 32, when the Summit County Court

of Common Pleas sentenced him to six years in prison for a cocaine possession offense. PSR at ¶

65. While serving this sentence, Larry took a long hard look at the person he had become. He

had wasted all of his twenties, and had five young children. He did not want to be like his father

and have no relationship with his children. He wanted to be able to provide for them financially,

and be a positive role model for them. While in the Ohio prison, he took as many educational



                                                 6
     Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 7 of 12. PageID #: 102



courses he could to see if there was something that sparked his interest. He ended up thoroughly

enjoying courses in construction, carpentry, and home remodeling. He began to study as much in

these areas as he could. He also learned tips and skills from other inmates who had experience in

this field. He dedicated himself to starting a career in home rehabilitation upon his release.

       After his six-year sentence ended in 2013, Larry returned home to Akron, and

immediately began to work towards achieving his employment goals. He began by doing

landscaping work in the area, and did whatever he could to make business contacts. He saved his

money in order to buy the tools he needed to branch out into construction and home repair work.

Larry was very committed to his goal, and was working between 50 and 60 hours a week most

weeks. He developed his skills in carpentry, drywall, plumbing, heating and cooling systems

(HVAC), and other home rehabilitation skills. He began to get clients and secure jobs that paid

him enough money that he could financial support his children. Larry’s statement to this Court

details his passion and dedication to his job. PSR at ¶ 17. He was on post-release control to the

state, with no violations. He even enrolled in Vatterott College in Broadview Heights to obtain

his degree his building maintenance. He was still struggling with his sobriety, but his work

demands usually kept him occupied enough that he was not thinking about using.

       From 2013 through 2018, Larry was doing well and staying out of any trouble. The

Akron area, however, led to problems. Larry found the Akron area to be swarming with gangs

and violence, and that people with guns were seen all over. While doing home rehab jobs in the

city of Akron, Larry has been attacked, robbed, and had a gun pulled on him several times. Larry

had great fear about his safety, especially while on the job. In fact, both Larry’s son and

grandson were the victim were robbed at gunpoint, in which the robber put a gun to both of their

heads. Further, while Larry has been in pre-trial detention on this case, his son, Million, was shot



                                                  7
     Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 8 of 12. PageID #: 103



in the arm on the streets of Akron. Larry, out of fear for his safety and safety of his family,

acquired a gun for protection. He kept the gun in his car just in case someone tried to attack or

rob him again. It is these circumstances that led to his offense on August 6, 2018. Larry is very

sorry for breaking the law by illegally possessing this gun and these drugs, but he wants this

Court to understand the circumstances that led to this offense. He had no intention of using the

gun in any way. He also wants the Court to understand the progress he was making since 2013 as

it relates to his employment and to his family.

V.     A sentence of 72 months is warranted and justified

       Given the foregoing personal history and his recent employment history, a sentence

below guideline range is justified under the § 3553(a) factors. His guideline range is 37 to 46

months, plus a mandatory and consecutive 60-month sentence for Count Three, for a total of 97

to 106 months. While Larry’s offense is serious, his work history since 2013 is commendable,

and he has demonstrated to this Court that he can be a productive and contributing member of

society, which mitigates his sentence.

       In fashioning a sentence under the § 3553(a) factors, a court can consider a defendant’s

work history as a mitigating factor. See e.g., United States v. Davis, 406 F. App’x 52 (7th Cir.

2010) (upholding below-guideline sentence as reasonable, in part, due to defendant’s long

history of steady employment); United States v. Taylor, 280 F. App’x 397 (5th Cir. 2008)

(affirming sentence of 60 months imprisonment where defendant pleaded guilty to child

pornography, despite the guideline sentencing range of 235-293 months, in part, due to

defendant’s “impressive employment history”); United States v. Ruff, 535 F.3d 999 (9th Cir.

2008) (finding defendant’s sentence of probation for embezzlement reasonable, in part, because

of defendant’s history of strong employment, despite the guideline sentencing range of 30 to 37



                                                  8
     Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 9 of 12. PageID #: 104



months); United States v. Thompson, 74 F. Supp. 2d 69 (D. Mass. 1999) (granting departure

from guideline range in drug-distribution case warranted because “not only did defendant exhibit

a sustained commitment to his family dating back to the instant he became a father, he

consistently worked to provide for them”), reversed on other grounds, 234 F.3d 74 (1st Cir.

2000); United States v. Jones, 258 F.3d 492 (10th Cir. 1998) (departing downward by three

levels where defendant pleaded guilty to possession of a firearm after considering defendant’s

“long impressive work history”); United States v. Alba, 933 F.2d 117 (2d Cir. 1991) (granting a

downward variance in a drug-distribution case based on long-standing employment); United

States v. Big Crow, 898 F.2d 1326 (8th Cir. 1990) (considering defendant’s excellent

employment record when sentencing in an assault-with-a-deadly weapon case). Consistent with

these cases, this Court should grant Larry a downward variance based on his consistent work

history over the last six years.

        He also asks this Court to consider, as a mitigating factor, the circumstances of his youth.

As detailed above, Larry’s father had no role in his life. While his mother cared for him, she was

distracted by her own substance abuse and personal issues. This led to Larry having little

parental supervision, being exposed to negative influences at an early age, and being the victim

of sexual abuse. This also led to the lack of opportunities for advancement. Such a disadvantaged

background and lack of guidance as a youth is an appropriate consideration in fashioning a

sentence under § 3553(a). See e.g. United States v. Walter, 256 F.3d 891 (9th Cir. 2001) (district

court downward departed because combination of brutal beatings by defendant’s father, the

introduction to drugs and alcohol by his mother, and, most seriously, the sexual abuse defendant

faced at the hands of his cousin, constituted the type of circumstances justifying consideration of

the psychological effects of childhood abuse); United States v. Brown, 985 F.2d 478 (9th Cir.



                                                 9
    Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 10 of 12. PageID #: 105



1993) (defendant received downward departure after offering a letter recounting his childhood of

severe abuse and neglect and produced psychologist’s report concluding that childhood trauma

was the primary cause of his criminal behavior); Motley v. Collins, 3 F.3d 781, 792 (5th Cir.

1993) (the Court held “[it] requires no citation of authority to assert that children who are abused

in their youth generally face extraordinary problems developing into responsible, productive,

citizens”); United States v. Ayers, 971 F.Supp. 1197 (N.D.Ill. 1997) (departure granted based

upon cruel childhood with relentless physical, sexual and psychological abuse over course of

years); Landrigan v. Schriro, 441 F.3d 638, 648 (9th Cir. 2006) (“Where a defendant’s crime is

attributable to a disadvantaged background or emotional or mental problems the defendant is less

culpable than one without the excuse.”). Based on such considerations, Larry requests this Court

impose a downward departure from his sentencing guideline range.

       Lastly, Larry asks this Court to consider the attached letters of support written by his

friends and family. Attached to this memorandum as Exhibit A1 through A6 are six letters of

support. The first letter is written by Daniel Johnson, the insurance agent Larry was going to visit

on the date of his arrest. Mr. Johnson has known Larry for years, and has advised Larry on

several ways to run his home rehab business. Mr. Johnson details that Larry has been a dedicated

worker and father, and has been seeking advice from Mr. Johnson on how to become a better

father and man. Ex. A1. The next letter is written by Danny Ehmer, who was acting as a financial

advisor for Larry. Mr. Ehmer also details Larry’s dedication to his children and his craft, and his

desire to improve himself. Ex. A2.

       The next letter is written by Takojia Walters, Larry’s girlfriend. While the two have been

in a relationship for a few years, they have known each other for over twenty years. Takojia

speaks very highly of Larry’s skills in both his work and as a father. Ex. A3. She also gives some



                                                10
      Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 11 of 12. PageID #: 106



insight into Larry’s desire to improve himself and those around him. The next letter is written by

Jeanette Sowell, Larry’s mother. She provides insight into Larry’s upbringing and the struggles

she had in her life. The next two letters are written by Larry’s two oldest sons, Jamontye and

Kemp. Both are adults, but detail how much they rely on their father for support and advice, and

that he has been a positive role model for them. Ex. A5, A6.

        These letters all detail that Larry has been a kind and caring father to his children, and a

dedicated and passionate worker who took great care in his craft. He requests this Court consider

these letters in fashioning his sentence.

VI.     Conclusion

        Considering all the mitigation set forth in this memorandum, together with Larry

Sowell’s allocution at his sentencing hearing, a below-guideline sentence is warranted and he

asks this Court to impose a total sentence of 72 months, which is sufficient and satisfies the

statutory sentencing factors set forth in 18 U.S.C. § 3553(a).

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928

                                              /s/ Jeffrey B. Lazarus
                                              JEFFREY B. LAZARUS
                                              Assistant Federal Public Defender
                                              1660 W. 2nd Street
                                              Skylight Office Tower, Suite 750
                                              Cleveland, Ohio 44113
                                              Telephone: (216) 522-4856; Fax: (216) 522-4321
                                              E-Mail: jeffrey_lazarus@fd.org

                                              Attorney for Larry Sowell




                                                 11
    Case: 5:18-cr-00608-PAG Doc #: 16 Filed: 06/20/19 12 of 12. PageID #: 107



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2019 a copy of the foregoing Sentencing Memorandum

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                              /s/ Jeffrey B. Lazarus
                                              JEFFREY B. LAZARUS
                                              Assistant Federal Public Defender




                                                 12
